Citation Nr: 0704621	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether clear and unmistakable error is present in a 
February 27, 1977, rating decision which denied service 
connection for a chronic lumbar strain.  

2.  Entitlement to service connection for a chronic lumbar 
strain.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reopened a prior denial of service connection for 
a chronic lumbar strain, and denied this issue on the merits.  
The veteran filed a timely notice of disagreement, initiating 
an appeal of this decision.  In March 2005, the veteran and 
his spouse testified at a personal hearing before a decision 
review officer seated at the RO.  

This appeal also arises from a June 2004 rating decision 
which found no clear and unmistakable error in a February 
1977 rating decision which denied service connection for a 
chronic lumbar strain.  The veteran also subsequently 
initiated and perfected an appeal of this determination.  

The issue of entitlement to service connection for a chronic 
lumbar strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The February 27, 1977, rating decision denying the veteran 
service connection for a chronic lumbar strain was consistent 
with and supported by the evidence of record and the existing 
legal authority at the time of the decision.  


CONCLUSION OF LAW

The February 27, 1977, rating decision which denied the 
veteran service connection for a chronic lumbar strain did 
not contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board has considered VA's duty to 
inform the claimant of the evidence needed to substantiate a 
claim and to assist him in obtaining any relevant evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  However, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VA's duty to notify and 
assist a claimant generally does not apply to a claim 
alleging clear and unmistakable error in a prior final 
decision.  See Livesay v. Principi, 15 Vet. App. 165, 174 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  See Livesay, 15 
Vet. App. at 178.  As such, an allegation of clear and 
unmistakable error does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  In 
any event, over the course of this appeal the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2006).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the appealed issue.  

The appellant contends clear and unmistakable error in the 
RO's February 27, 1977, rating decision which denied him 
service connection for a chronic lumbar strain.  Under 
38 C.F.R. § 3.105, a final and binding award determination 
may be reversed or amended if clear and unmistakable error is 
found.  38 C.F.R. § 3.105(a) (2006).  A finding of clear and 
unmistakable error requires considerably more than a finding 
that there is room for disagreement as to the disposition of 
the earlier claim.  Instead, a finding of clear and 
unmistakable error requires a finding that the circumstances 
of the case amount to a "very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  In light of this, any argument that § 5107(b) 
has not been applied is inapplicable to a clear and 
unmistakable error claim.  

"Clear and unmistakable error is a very specific and rare 
kind of 'error.'"  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  [emphasis omitted]  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  "To warrant review by the Board, a 
claim of [clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

The appellant alleges the RO committed clear and unmistakable 
error in February 1977 by failing to award service connection 
for a chronic lumbar strain.  

Within the February 1977 rating decision, the RO found that 
the veteran had injured his low back prior to military 
service, and his pre-existing disability was not aggravated 
therein.  While a low back disability was not noted on the 
veteran's January 1975 service entrance medical examination, 
he sought treatment for low back pain within a year after 
entering active military service in June 1975.  At the time 
he sought treatment, the veteran admitted a previous low back 
injury in a motor vehicle accident prior to service.  The RO 
determined that the presumption of soundness was rebutted, 
and found no evidence of aggravation during service.  

The Board notes that in reaching its conclusion, the RO 
relied on the veteran's service medical records, which 
included, among other documents, an October 1976 military 
medical board report and accompanying medical examination.  
These records confirmed that, by the veteran's own admission, 
he sustained injuries to the back prior to service as the 
result of a motor vehicle accident; thus, his low back 
disability pre-existed military service.  The medical 
examination report further concluded that the veteran's low 
back disability was not aggravated therein.  The remainder of 
the record contained no contradictory evidence.  Therefore, 
the Board finds the RO's February 1977 determination was not 
clearly and unmistakably erroneous.  

The veteran's essential contention is that there was failure 
on the part of the RO to properly evaluate the evidence of 
record at the time his claim was initially considered.  He 
alleges that the RO erred in concluding a pre-existing low 
back disability was present, and likewise erred in 
determining such a disability was not aggravated in service.  
This, in essence, is a claim that the VA improperly weighed 
or evaluated the evidence.  See Fugo, supra.  "(S)imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  In the present case, the veteran has not 
demonstrated either that the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Therefore, the Board finds that there 
is nothing to indicate that there was clear and unmistakable 
error on part of VA in its interpretation and application of 
the laws and regulations which were then in effect.  

Overall, the veteran has not established that a failure by 
the RO to award service connection in February 1977 for a 
chronic lumbar strain rises to the level of clear and 
unmistakable error.  Therefore, his appeal on this issue must 
be denied.  


ORDER

The February 27, 1977, RO rating decision which denied the 
veteran service connection for a chronic lumbar strain did 
not contain clear and unmistakable error, and the veteran's 
claim is denied.  


REMAND

In the June 2003 rating decision, the veteran was denied 
service connection for a chronic lumbar strain.  In his 
subsequent February 2004 claim of clear and unmistakable 
error in a prior February 1977 rating decision, the veteran 
also expressed disagreement with the June 2003 rating 
decision.  However, the RO's July 2005 Statement of the Case 
noted only the clear and unmistakable error issue as being on 
appeal.  The veteran was never afforded a Statement of the 
Case on the issue of entitlement to service connection for a 
chronic lumbar strain.  This issue is separate from the clear 
and unmistakable error claim also brought before the Board on 
appeal by the veteran.  

The U.S. Court of Appeals for Veterans Claims held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  
The Board notes that while an October 2005 Supplemental 
Statement of the Case was afforded the veteran on the issue 
of service connection for a chronic lumbar strain, this 
action was inappropriate where a Statement of the Case had 
not yet been afforded him.  See 38 C.F.R. §§ 19.29-31 (2006).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must afford the veteran a 
Statement of the Case regarding the issue 
of entitlement to service connection for a 
chronic lumbar strain.  This Statement of 
the Case should contain the pertinent laws 
and regulations concerning service 
connection, to include the laws and 
regulations regarding the presumption of 
soundness and aggravation of pre-existing 
disabilities.  Only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


